Citation Nr: 1326800	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for hysterectomy with bilateral oophorectomy and adhesiolysis.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back problems.  

8.  Entitlement to service connection for a low back disorder.
9.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinus problems.

10.  Entitlement to service connection for a sinus disorder.  

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for swollen knees.

12.  Entitlement to service connection for a bilateral knee disorder.

13.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral heel spurs.  

14.  Entitlement to service connection for bilateral heel spurs.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle condition/scar.

16.  Entitlement to service connection for residuals of a ganglion cyst removal, right ankle.  

17.  Whether new and material evidence has been submitted to reopen a claim of service connection for irregular menstrual periods.  

18.  Entitlement to service connection for irregular menstrual periods.  

19.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for stress and sleep disorder.

20.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression and weight gain.

21.  Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to October 1992.  She had additional unverified Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2009, the RO notified the Veteran that her appeal was being transferred to the Board and that she had 90 days to send additional evidence.  In April 2011, the Board received medical evidence.  This evidence was received well after the 90 day period.  However, most of this evidence post-dates the 90-day time frame and thus, could not have been submitted within the specified period.  Thus, the Board accepts the additional evidence.  The evidence was not accompanied by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  Nonetheless, as the issues are being reopened and/or remanded herein, the Veteran is not prejudiced by the Board's actions at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As discussed below, the Board is reopening the claims of entitlement to service connection for stress, sleep disorder, depression and weight gain.  Regarding the merits of these claims, the Board has recharacterized these issues, as well as the claim for service connection for claustrophobia, as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for Bell's palsy, bilateral pes planus, hemorrhoids, hysterectomy with bilateral oophorectomy, tinnitus, vertigo, low back disorder, sinus disorder, bilateral knee disorder, bilateral heel spurs, residuals of right ankle ganglion cyst removal, irregular menstrual periods, and acquired psychiatric disorder, to include claustrophobia, stress, sleep disorder, depression and weight gain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2007, the RO confirmed and continued the previous denial of entitlement to service connection for low back problems.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

2.  The evidence associated with the record since the November 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.  

3.  In November 2007, the RO confirmed and continued the previous denial of entitlement to service connection for sinus problems.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

4.  The evidence associated with the record since the November 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disorder.

5.  In November 2007, the RO confirmed and continued the previous denial of entitlement to service connection for swollen knees.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

6.  The evidence associated with the record since the November 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder.  

7.  In November 2007, the RO confirmed and continued the previous denial of entitlement to service connection for bilateral heel spurs.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

8.  The evidence associated with the record since the November 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral heel spurs.  

9.  In September 2005, the RO denied entitlement to service connection for a right ankle condition/scar; the Veteran disagreed with the decision, but did not submit a VA Form 9 following the February 2007 statement of the case.  

10.  The evidence associated with the record since the September 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a ganglion cyst removal, right ankle.  

11.  In September 2005, the RO denied entitlement to service connection for irregular menstrual periods.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

12.  The evidence associated with the record since the September 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for irregular menstrual periods.  

13.  In November 2007, the RO confirmed and continued the previous denial of entitlement to service connection for stress and sleep disorder.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

14.  In September 2005, the RO denied entitlement to service connection for depression and weight gain.  The Veteran disagreed with the decision, but did not submit a VA Form 9 following the February 2007 statement of the case.  

15.  The evidence associated with the record since the September 2005 and November 2007 rating decisions relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of entitlement to service connection for an acquired psychiatric disorder, to include stress, sleep disorder, depression, and weight gain.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision, which denied entitlement to service connection for low back problems, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The November 2007 rating decision, which denied entitlement to service connection for a sinus disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

4.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for a sinus disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5. The November 2007 rating decision, which denied entitlement to service connection for swollen knees, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

6.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The November 2007 rating decision, which denied entitlement to service connection for bilateral heel spurs, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

8.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for bilateral heel spurs is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

9.  The September 2005 rating decision, which denied entitlement to service connection for a right ankle condition/scar, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

10.  The evidence received subsequent to the September 2005 rating decision is new and material, and the claim for service connection for residuals of ganglion cyst removal, right ankle is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

11.  The September 2005 rating decision, which denied entitlement to service connection for irregular menstrual periods, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

12.  The evidence received subsequent to the September 2005 rating decision is new and material, and the claim for service connection for irregular menstrual periods is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

13.  The November 2007 rating decision, which denied entitlement to service connection for stress and sleep disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

14.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for stress and sleep disorder, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

15.  The September 2005 rating decision, which denied entitlement to service connection for depression and weight gain, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

16.  The evidence received subsequent to the September 2005 rating decision is new and material, and the claim for service connection for depression and weight gain is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decisions to reopen various service connection claims and to remand all issues for further development, a detailed discussion of VA's compliance with the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

New and material evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented. The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

Additional service treatment and dental records were apparently received in October 2005, following the final September 2005 rating decision.  These records, however, appear to duplicate those already contained in the service records envelopes and/or those received from the Veteran's Reserve unit in August 2005.  Thus, 38 C.F.R. § 3.156(c) is not for application.  

With regard to whether the November 2007 decision is final, the Board has considered the Veteran's January 2009 argument that her claim to reopen was within the one year period and prior to November 24, 2008.  She asked that the RO correct the date of claim.  On review, the Veteran was notified of this decision by letter dated November 15, 2007.  While her claim to reopen was signed October 27, 2008, it was not submitted by her service officer until November 24, 2008.  

Low back disorder

In June 2007, the RO denied entitlement to service connection for lower back problems.  Additional evidence was received during the appeal period and in November 2007, the RO confirmed and continued the previous denial, essentially based on a finding that the condition was not incurred or aggravated during service.  It was noted that her separation examination was negative for this condition and that post-service treatment for a low back condition was related to a car accident in September 2000.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran submitted a claim to reopen.  In March 2009, the RO indicated that the claim was reopened, but that service connection remained denied.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the November 2007 rating decision included service treatment records, VA and private medical records, and the Veteran's statements.  

On report of medical history completed at separation in October 1992, the Veteran reported recurrent back pain.  On physical examination, her spine was reported as normal.  On report of medical history completed in March 1996, the Veteran reported that she took Motrin for back pain and stress.  On report of medical history completed in July 1999, she denied recurrent back pain.  A November 2000 private medical record indicates that she was involved in a motor vehicle accident in September 2000 and had some low back pain.  MRI revealed degenerative disc disease mostly at L5-S1.  The physician felt she was experiencing a lumbar strain and some lumbago.  In July 2001, the Veteran was placed on a profile for chronic low back pain/degenerative joint disease.  

In her September 2006 claim, the Veteran reported that she developed lower back problems while on Reserve duty.  

Pertinent evidence received since the November 2007 rating decision includes additional medical records, as well as the Veteran's statements.  

In a statement submitted with her VA Form 9, the Veteran reported that she had lower back problems and muscle spasms while carrying heavy loads and gear on her back during service.  She reported continuous muscle spasms since that time.  

In May 2013, the representative argued that the above referenced statement constitutes new and material evidence in that it delineates and describes her medical disability and its onset.  

VA records show that in March 2010, the Veteran fell skating and hurt her back and head.  In November 2010, she was seen in the emergency room for low back pain and constipation.  

To the extent the referenced evidence was not previously considered, it is new.  Additionally, the Veteran's statement relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the Veteran provided additional details regarding the onset of her low back complaints and therefore, the claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 

Sinus disorder

In June 2007, the RO denied entitlement to service connection for sinus problems.  Additional evidence was received during the appeal period and in November 2007, the RO confirmed and continued the previous denial, essentially based on a finding that the condition was not incurred in or aggravated by service.  The rating noted that while she was treated on one occasion during service for sinusitis, the condition resolved and her separation examination was negative.  VA records did not show a current diagnosis.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran submitted a claim to reopen.  In March 2009, the RO continued the denial of service connection.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the November 2007 rating decision included service treatment records, VA and private medical records, and the Veteran's statements.  

In August 1992, the Veteran was seen with complaints of a bad cold.  Assessment was sinusitis.  On report of medical history completed in October 1992, the Veteran reported sinusitis.  On physical examination, her sinuses were reported as normal on clinical evaluation.  On report of medical history completed in March 1996, the Veteran reported allergies and sinus infections throughout the year.  On report of medical history completed in July 1999, the Veteran reported seasonal sinus problems accompanied by nosebleeds and hay fever.  

In her September 2006 claim, the Veteran reported that she developed sinus problems during basic training which is still a problem today.  She reported that she controlled it with medications while she was out on annual training and any other field exercises.  

VA record dated in July 2007 shows that the Veteran called and reported sinus problems.  

Pertinent evidence received since the November 2007 rating decision includes additional medical records, as well as the Veteran's statements.  

In a private medical history form dated in January 2008, the Veteran reported sinus problems.  In a statement submitted with her VA Form 9, she reported that her sinus problems occurred during service and continue to be a problem.  She stated that all of the dirt and trees in the woods caused ear infections and nose bleeds continuous during active duty and throughout her annual training while serving in the Reserve.  

In May 2013, the representative argued that the Veteran's statement constitutes new and material evidence in that it delineates and describes her medical disability and its onset.  

To the extent the referenced evidence was not previously considered, it is new.  Additionally, the Veteran's statement relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the Veteran provided additional details regarding the onset of her sinus problems and therefore, the claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 

Bilateral knee disorder

In June 2007, the RO denied entitlement to service connection for a bilateral knee disorder, characterized as swollen knees.  Additional evidence was received during the appeal period and in November 2007, the RO confirmed and continued the previous denial, essentially based on a finding that the condition was not incurred in or aggravated by service.  The rating noted that there was no treatment shown during active duty, separation examination was negative, and VA records did not show any current treatment or diagnosis of a knee condition.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran submitted a claim to reopen.  In March 2009, the RO continued the previous denial.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the November 2007 rating decision included service treatment records, VA and private medical records, and the Veteran's statements.  

Separation examination in October 1992 did not document any knee disorders and the Veteran denied having a trick or locked knee.  On report of medical history completed in March 1996, the Veteran reported that her left knee was painful and swollen after running.  On report of medical history completed in July 1999, she again denied having a trick or locked knee.  

In her September 2006 claim, she reported that while on Reserve duty, her knees were swollen.  

Pertinent evidence received since the November 2007 rating decision includes additional medical records, as well as the Veteran's statements.  

Medical records document complaints of pain in various joints.   In a statement submitted with her VA Form 9, the Veteran reported that she suffered from swelling in her knees and continuous limping when she got out of bed.  Now she has this all of the time.  She further reported that during active service, the running and marching in the unsupported boots brought about continuous and horrible pains all over.  
In May 2013, the representative argued that the Veteran's statement constitutes new and material evidence in that it delineates and describes her medical disability and its onset.  

To the extent the evidence was not previously considered, it is new.  Additionally, the Veteran's statement relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the Veteran reported current symptoms of knee disability and provided additional details regarding the onset of her knee problems.  Therefore, the claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 

Bilateral heel spurs

In June 2007, the RO denied entitlement to service connection for bilateral heel spurs.  Additional evidence was received during the appeal period and in November 2007, the RO confirmed and continued the previous denial, essentially based on a finding that the condition was not incurred or aggravated during service.  It was noted that service records did not show treatment for heel spurs, her separation examination was normal, and that VA outpatient records did not show a treatment for or diagnosis of heel spurs.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran submitted a claim to reopen.  In March 2009, the RO stated that the claim was reopened, but that service connection for bilateral heel spurs remained denied.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the November 2007 rating decision included service treatment records, VA and private medical records, and the Veteran's statements.  

The Veteran's October 1992 separation examination and subsequent periodic examinations did not document any complaints or problems related to the bilateral heels.  

The Veteran underwent left foot x-rays in June 2002 for complaints of left heel pain.  Conclusion was large plantar calcaneal spur.  A return to work form indicates she had an enlarged painful spur on both feet, left greater than right.  She was to wear tennis shoes as needed.  

In her September 2006 claim, the Veteran reported that while on Reserve duty, her right foot was swollen all the time and boots made it worse.  She reported that she continued to limp a lot and that is when her primary doctor discovered she had heel spurs and could not wear boots.  

Pertinent evidence received since the November 2007 rating decision includes additional medical records, as well as the Veteran's statements.  

A June 2009 VA record showed complaints of heel pain occurring since 1992.  Assessment was bilateral plantar fasciitis, right greater than left.  

In a statement submitted with her VA Form 9, the Veteran reported that her heel spurs were diagnosed while still wearing military boots on active duty and Reserve duty in the fields.  She reported that she recently saw a private doctor who injected her right heel because the heel spur pain is unbearable.  

In May 2013, the representative argued that the above referenced statement constitutes new and material evidence in that it delineates and describes her medical disability and its onset.  

To the extent the referenced evidence was not previously considered, it is new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it shows current bilateral heel/foot disability and provides additional information regarding the onset of claimed disability.  Therefore, the claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 

Ganglion cyst removal, right ankle

In September 2005, the RO denied entitlement to service connection for a right ankle condition/scar, essentially based on a finding that although she was treated for a ganglion cyst of the right ankle during service, there was no evidence of current chronic disability or that a scar existed.  The Veteran disagreed with the decision and a statement of the case was issued in February 2007.  The Veteran, however, did not submit a VA Form 9 and the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran submitted a claim to reopen.  In March 2009, the RO determined that the claim of service connection for ganglion cyst removal, right ankle, remained denied because the evidence submitted was not material.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the September 2005 decision included the Veteran's claim and service treatment records.  In her May 2005 claim, she reported that she had an ankle condition or scar beginning in March 1992.  

Service treatment records show that she had a ganglion cyst removed from her right ankle in April 1992.  In June 1992, she was seen in physical therapy for status post excision ganglion cyst right medial ankle- painful now.  The October 1992 separation examination notes a scar on the right ankle.

Evidence received since the September 2005 rating decision includes medical records and the Veteran's statements.  

Private medical record dated in January 2007 notes the Veteran's complaints of pain at the site of the scar from her ganglion cyst surgery.  Assessment was right ankle pain.  X-ray of the right ankle showed a small plantar calcaneal spur.  

In a statement submitted with her VA Form 9, the Veteran reported that after many treatments to drain fluid from the right ankle cyst, she underwent surgery to remove.  She has a scar on her right ankle and the ankle continuously gives her problems.  

To the extent the referenced evidence was not previously considered, it is new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it suggests that the Veteran currently has a right ankle scar and associated ankle pain.  The claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 

Irregular menstrual periods

In September 2005, the RO denied entitlement to service connection for irregular menstrual periods, essentially based on a finding that there was no evidence of a chronic gynecological disability and this was not an actually disabling condition.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran requested to reopen her claim.  In March 2009, the RO determined that the claim remained denied because the evidence submitted was not material.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Evidence of record at the time of the September 2005 decision included the Veteran's claim and service treatment records.  

In her April 2005 claim, the Veteran reported irregular menstrual periods beginning in May 1993.  

Service records show that the Veteran was seen with complaints of stomach pains in June 1992.  Assessment was pelvic pain, suspect ovarian cysts.  A pelvic sonogram was normal.  On report of medical history completed on separation examination in October 1992, the Veteran reported a change in her menstrual pattern.  Physical examination noted that she was 10 weeks pregnant.  

Pertinent evidence received since the September 2005 rating decision includes medical records and the Veteran's statements.  

Private medical records dated in January 2005 indicate menorrhagia off the Depo-Provera.  In a statement submitted with her VA Form 9, the Veteran argued that all of the wear and tear on her body during service, as well as depression and stress, caused her to have irregular menstrual periods and heavy bleeding.  Private records also show that the Veteran underwent a hysterectomy in May 2006 for chronic pain/pelvic adhesions.  

In May 2013, the representative argued that the above referenced statement constitutes new and material evidence in that it delineates and describes her medical disability and its onset.  

To the extent the referenced evidence was not previously considered, it is new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it shows that she had various gynecological complaints during service and eventually underwent a hysterectomy.  Therefore, the claim is reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 


Stress and sleep disorder; Depression and weight gain

In September 2005, the RO denied entitlement to service connection for depression and associated weight gain, essentially based on a finding that there was no evidence she currently suffered from depression and associated weight gain which began in service or was caused by some event or experience in service.  The Veteran disagreed with the decision and a statement of the case was issued in February 2007.  At that time, the RO noted that although service records contained subjective complaints of anxiety, depression, nervousness, and difficulty sleeping, there was no objective clinical diagnosis of a chronic psychiatric disorder and no evidence showing that the claimed condition existed.  The Veteran did not submit a VA Form 9 and the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In June 2007, the RO denied entitlement to service connection for stress and sleep disorder.  Additional evidence was received during the appeal period and in November 2007, the RO confirmed and continued the previous denial, essentially based on findings that there was no evidence that stress and sleep disorder were incurred in or caused by service or within any applicable presumptive period and there was no evidence that it was related to a service-connected condition.  The Veteran did not appeal this decision and evidence or information relevant to this issue was not received within the following year.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In November 2008, the Veteran requested to reopen her claims.  In March 2009, the RO stated that both claims remained denied because the evidence submitted was not material.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the time of both final decisions, the record contained service treatment records, and various medical evidence and statements.  

Service treatment records show that on report of medical history completed at separation in October 1992, the Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble.  On clinical examination, the examiner indicated that her psychiatric system was abnormal and noted anxiety.  The Veteran reported continued trouble sleeping and depression on periodic Reserve examination in March 1996, but not in July 1999.  

VA records dated in 2006 show complaints and treatment for depression.

In her September 2006 notice of disagreement, the Veteran reported that she became pregnant during active service while she was under a lot of stress, and having problems sleeping, which turned into depression.  Her depression continued following active duty.  

Evidence received since the final decisions includes both VA and private medical evidence, as well as the Veteran's statements.  

A January 2005 private medical record (received in May 2009) documents complaints of difficulty sleeping since last year.  Diagnosis was insomnia and anxiety.  

In January 2008, she was seen for obesity with adjustment disorder.  A December 2008 psychiatry note documents the Veteran's report that she had been treated for depression and anxiety which came from her childhood and her time in the military.  She stated that her depression started in service when she hurt her foot.  She also felt that she was mistreated, disrespected, and disliked.  Diagnosis was depression, not otherwise specified.  

VA letters dated in May and June 2010 show that the Veteran has been treated for major depressive disorder since 2006.  

To the extent the referenced medical evidence was not previously considered, it is new.  The Board also finds it material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the evidence shows that the Veteran has been diagnosed with depression and anxiety and suggests a possible relationship to military service.  Therefore, the claims are reopened.  See Shade.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back problems is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for sinus problems is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for swollen knees is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral heel spurs is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle condition/scar is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for irregular menstrual periods is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for stress and sleep disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for depression and weight gain is reopened, and to this extent only, the appeal is granted. 


REMAND

Under the VCAA, VA has a duty to assist a veteran in the development of a claim. This includes obtaining records and providing a VA examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. 

As discussed, the Veteran had both active and Reserve service.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).

On review, the Board is unable to determine the Veteran's dates of active duty training and inactive duty training.  On remand, the RO should make efforts to verify this service.  

Evidence of record shows that the Veteran receives VA medical treatment.  VA records were last printed in March 2011.  On remand, additional relevant VA medical records should be obtained.  

Low back disorder

As discussed, this issue is reopened herein.  Evidence of record shows complaints of recurrent back pain at separation in October 1992.  The Veteran has a currently diagnosed low back disorder and asserts it is related to both active and Reserve military service, to include carrying heavy loads and other gear.  

On review, the Board finds that a VA examination is needed to determine whether the Veteran's low back disorder is related to active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Sinus disorder

As discussed, this issue is reopened herein.  Evidence of record shows that the Veteran was treated for sinusitis on one occasion during active duty.  She asserts continued sinus problems and argues that they are related to her military service.  In particular, to her exposure to dirt and trees in the woods during field exercises.  The Veteran is competent to report symptoms of sinusitis such as headaches, runny nose, etc.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.") 

On review, the Board finds that a VA examination is needed to determine whether the Veteran currently has a sinus disorder that is related to active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon.


Pes planus, bilateral heel spurs, and right ankle ganglion cyst removal

As discussed, the issues of entitlement to bilateral heel spurs and right ankle ganglion cyst removal are reopened herein.  With regard to pes planus, the RO denied this issue in March 2009 and the Veteran subsequently perfected this appeal.  

Service treatment records show that on examination for enlistment in October 1991, the Veteran had mild pes planus, with no symptoms.  In April 1992, she had a ganglion cyst removed from her right ankle.  On separation examination in October 1992, the Veteran's feet were reported as normal.  There was a scar noted on her right ankle.  She denied any foot trouble at separation.  

A March 1996 Reserve examination noted a scar on the medial ankle from previous surgery.  A July 1999 Reserve examination noted pes planus, but the Veteran denied foot trouble.  

Post-service records show continued complaints of bilateral foot and heel, and right ankle pain.  The Veteran uses orthotics and orthopedic foot wear.  

On review, it is unclear whether the Veteran's pre-existing flat feet were aggravated during service, whether her bilateral heel spurs are related to service, or whether she currently has residuals of the in-service ganglion cyst removal.  A VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.

Bilateral knee disorder

As discussed, this issue is reopened herein.  Service treatment records do not show any treatment for a bilateral knee disorder.  The Veteran, however, reported that her knees swelled during service and that she has had continuous limping.  She is competent to report these symptoms.  Layno.  She asserts that these problems are a result of all the walking, marching, and running in boots while carrying heavy loads during service.
On review, the Board finds that a VA examination is needed to determine whether the Veteran currently has a bilateral knee disorder that is related to active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Hysterectomy with bilateral oophorectomy and adhesiolysis

In March 2009, the RO denied entitlement to service connection for hysterectomy with bilateral oophorectomy and adhesiolysis.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran asserts that she suffered from excruciating ovaries with irregular menstrual cycles, which eventually led to her having a hysterectomy.  Review of service records show that she was seen for pelvic pain and ovarian cysts were suspected, but pelvic ultrasound was normal.  

Post-service records show that the Veteran underwent endometrial ablation in February 2005.  She continued with complaints of worsening pain and in May 2006, underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy for chronic pain and pelvic adhesions.

On review, it is unclear whether the Veteran's hysterectomy is related to any of the complaints during service.  Considering her reports of continued pain, the Board finds that a VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.  

Tinnitus and vertigo

In March 2009, the RO denied entitlement to service connection for tinnitus and vertigo.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In a statement submitted with her Form 9, the Veteran reported that tinnitus occurred while on active duty after weapons training and walking in the rain.  She also reported that she suffered from ear infections and that she was recently diagnosed with vertigo.

The Veteran is competent to report ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

Review of service treatment records shows that on separation in October 1992, she reported dizziness, which she felt came from her headaches and not being able to eat properly.  The Veteran's ears were reported as normal on clinical evaluation.

The Veteran underwent a VA otolaryngology consult on March 10, 2008.  At that time, she complained about occasional vertigo.  She denied tinnitus and high noise exposure.  She underwent an audiology consult on March 31, 2008.  At that time, she reported bilateral ringing and buzzing, but denied vertigo.  

In June 2008, the Veteran was seen in the VA primary care clinic for evaluation of dizziness and headaches for 3 months.  She felt like she was spinning.  In July 2008, she underwent a VA neurology consult.  She reported that vertigo started 2 months ago after a viral infection and that she was seen at the Chicago VA and diagnosed with labrynthitis.  Impression was vertigo - most likely peripheral considering patient's history of ear infection, association with positional change, nausea/vomiting, and lack of focalized neurological problems or balancing problems.  Subsequent addendum indicates this was likely peripheral (vestibular) vertigo, almost resolved.  Clinically and on MRI there was no intrinsic or extrinsic brainstem pathology to explain dizziness.  

On review, it is unclear whether the Veteran currently has tinnitus and/or vertigo related to active military service.  Considering her reports of tinnitus, as well as complaints of dizziness at separation from active service, the Board finds that a VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon. 

VA should also attempt to obtain any records from the VA Medical Center in Chicago pertaining to the reported treatment.  38 C.F.R. § 3.159(c)(2).  


Acquired psychiatric disorder

As discussed, the issues of service connection for stress, sleep disorder, depression and weight gain are reopened herein.  In March 2009, the RO also denied entitlement to service connection for claustrophobia.  The Veteran disagreed with the decision and subsequently perfected this appeal.  All claimed psychiatric disorders will be considered under the issue of entitlement to service connection for an acquired psychiatric disorder.  See Clemons.  

In a statement submitted with her VA Form 9, the Veteran reported that claustrophobia occurred while on active duty in dark fields, ditches, and gas chamber training.  She stated that this condition keeps her from going to events in the dark with crowds and she has to keep the doors open because she feels she cannot breathe and needs air.  She also reported that the depression, stress, sleep disorder and weight gain were due to her body not being able to take all of the routine military activities.  In other statements, she asserted that she was picked on or did not receive proper recognition and that this also led to stress and depression.  

Evidence of record shows that the Veteran reported subjective complaints of depression, trouble sleeping, nervous trouble, etc. at separation and that anxiety was noted.  She reports continuing symptoms since that time and current medical evidence shows that the Veteran is bothered with claustrophobia and is receiving treatment for depression.  It is unclear, however, whether her current problems are related to active military service.  Thus, a VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.

Any remaining issues not specifically discussed in the remand are being deferred pending the receipt of additional VA medical records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.). 




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran's prior Reserve unit and any other appropriate location to request verification of the dates she served on active duty for training and inactive duty for training.  All records obtained must be associated with the claims file or Virtual VA eFolder.  

2.  The AMC/RO should request the following VA medical records: (a) from the VA Medical Center in St. Louis, Missouri, for the period from March 2011 to the present; and (b) from the VA Medical Center in Chicago for the year 2008.  

All records obtained must be associated with the claims file or Virtual VA eFolder. 

3.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond. 

4.  Thereafter, the AMC/RO should schedule the Veteran for a VA spine examination to determine the nature and etiology of the claimed low back disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should identify any currently diagnosed low back disorders.  The examiner is further requested to opine whether it is at least as likely as not that any current low back disorder is related to active military service or events therein.  In making this determination, the examiner is requested to review and discuss the complaints of recurrent back pain at separation as well as the Veteran's lay statements regarding carrying heavy gear during both active and Reserve service.  The examiner should also discuss any post-service injuries, to include the September 2000 motor vehicle accident.  

A complete rationale for any opinion expressed should be provided.  

5.  The AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed sinus disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should indicate whether the Veteran currently has sinusitis or any other sinus disorder.  If so, the examiner is requested to opine whether it is at least as likely as not that any current sinus disorder is related to active military service or events therein.  In making this determination, the examiner is requested to review and discuss the in-service treatment for sinusitis as well as the Veteran's lay statements regarding exposure to allergens and continued sinus symptoms.  

A complete rationale for any opinion expressed should be provided.  

6.  The AMC/RO should schedule the Veteran for VA ankle and feet examinations.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should indicate whether the Veteran currently has any residuals related to the right ankle ganglion cyst removal.  Specifically, whether there is any scarring or other orthopedic disability.  

The examiner is requested to indicate whether it is at least as likely as not that the Veteran's pre-existing flat feet were aggravated (permanently worsened) during active service.  

The examiner is also requested to indicate whether it is at least as likely as not that any current bilateral heel disorder is related to active military service or events therein.  If not, the examiner should discuss whether the Veteran's bilateral heel disorder is proximately due to or aggravated by her pes planus or any right ankle disorder.  

In making these determinations, the examiner is requested to review and discuss service treatment records as well as the Veteran's lay statements regarding continued symptoms and running and marching in military boots.  

A complete rationale for any opinion expressed should be provided.  

7.  The AMC/RO should schedule the Veteran for a VA knee examination to determine the nature and etiology of the claimed bilateral knee disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner should identify any currently diagnosed disorders of the right and/or left knees.  If the Veteran is diagnosed with a current knee disability, the examiner is requested to opine whether it is at least as likely as not that any current knee disorder is related to active military service or events therein.  In making this determination, the examiner is requested to review and discuss the Veteran's lay statements regarding knee swelling and limping during service as well as running and marching in military boots.  

A complete rationale for any opinion expressed should be provided.  

8.  The AMC/RO should schedule the Veteran for a VA examination to determine the likely etiology of her hysterectomy and bilateral oophorectomy.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran's hysterectomy and oophorectomy is related to active military service or events therein.  In making this determination, the examiner is requested to review and discuss the complaints of in-service pelvic pain and lay statements regarding irregular menstrual periods.  The examiner should also consider the documented distant history of pelvic inflammatory disease.  

A complete rationale for any opinion expressed should be provided.  

9.  The AMC/RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed tinnitus and vertigo.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran currently has tinnitus and/or vertigo that is related to active military service or events therein.  

In making this determination, it should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale for any opinion expressed should be provided.  

10.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner. Additionally, all relevant medical records should be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then 
via paper copies.  

The examiner is specifically requested to identify all current psychiatric disorders and for each disorder, opine as to whether it is at least as likely as not related to active military service.  In making this determination, the examiner should consider the Veteran's in-service complaints of depression, etc., at separation as well as her reports of continuing symptoms since that time.  

A complete rationale for any opinion expressed should be provided.  

11.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO should implement corrective procedures.

12.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

13.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for Bell's palsy, bilateral pes planus, hemorrhoids, hysterectomy with bilateral oophorectomy and adhesiolysis, tinnitus, vertigo, low back disorder, sinus disorder, bilateral knee disorder, bilateral heel spurs, residuals of right ankle ganglion cyst removal, irregular menstrual periods, and acquired psychiatric disorder.  All applicable, laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


